Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 6-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2004/0187352) in view of Marvin (US 2014/0283410).
Regarding Claim 1, Chen discloses a method of manufacturing a slipper comprising: forming an upper (10) by attaching a lateral side of the upper to a medial side of the upper (as seen in Fig.2, upper 10 has medial and lateral sides which are attached to one another as parts of the whole shoe); attaching a footbed (30) to the upper; and stitching (60) a bottom (50) to at least one selected from the group of the upper (para.33; Fig.3) and the footbed (30, para.31; Fig.3). Chen does not specifically disclose the medial side and the lateral side are directly attached to one another. However, Marvin teaches a shoe upper having a medial side (211) and a lateral side  (210) which are directly attached to one another  (as seen in Fig.7; para.52 & 55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the upper of Chen from medial and lateral sides which are directly attached to one another, as taught by Marvin, in order to provide a complete shoe which encapsulates and protects a user’s foot. Additionally, it is noted that it is well known in the footwear art to manufacture shoe uppers from individual pieces or unitary pieces, for aesthetic reasons, manufacturing ease, and/or to reduce material waste of the particular footwear being formed. 	

Regarding Claim 2, Chen discloses a method of claim 1, wherein attaching a footbed (30) to the upper (10) includes attaching the footbed via a binding (i.e. permanent attachment of the peripheral edge of 30 to the bottom edge of 10 is a binding, inasmuch as has been claimed by Applicant) positioned around an edge of the upper (para.31).

Regarding Claim 3, When in combination Chen and Marvin teach a method of claim 1, wherein the method includes forming at least one of the lateral side and medial side of the upper prior to attaching the lateral side of the upper to the medial side of the upper (Marvin: para.52 & 55).

Regarding Claim 4, Modified Chen discloses of claim 1, wherein forming the at least one of the lateral side and medial side of the upper includes forming the lateral side (of modified Chen), wherein forming the lateral side includes attaching an inner layer (20) of the lateral side to an outer layer (layer of 10) of the lateral side (as seen in Fig.3; para.30).

Regarding Claim 6, Modified Chen further discloses a method of claim 4, further comprising, moving the outer layer (10) about a collar region (i.e. foot opening) of the lateral side of the upper so that unfinished edges of the inner (20) and outer layers (10) at the collar region are disposed in a pocket formed by the inner and outer layers (as seen in Fig.3 & 5; para.30).

Regarding Claim 7, When in combination Chen and Marvin teach a method of claim 1, wherein attaching the lateral side of the upper to the medial side of the upper includes stitching the lateral side of the upper to the medial side of the upper (Marvin: para.52 & 55).

Regarding Claim 8, When in combination Chen and Marvin teach a method of claim 7, wherein stitching the lateral side of the upper to the medial side of the upper includes stitching at a front central portion of the upper and stitching at a rear central portion of the upper (Marvin: para.52 & 55; as seen in Fig.7).

Regarding Claim 10, When in combination Chen and Marvin teach a method of claim 1, wherein forming the upper includes stitching the lateral side of the upper to the medial side of the upper along a seam (Marvin: para.52 & 55; as seen in Fig.7).  

Regarding Claim 11, When in combination Chen and Marvin teach a method of claim 10, wherein the seam extends along a longitudinal axis of the slipper (Marvin: para.52 & 55; as seen in Fig.7).  

Regarding Claim 12, Chen discloses a method of claim 1, wherein stitching the bottom to at least one selected from the group of the upper and the footbed comprises stitching the bottom to the upper (as seen in Fig.3, 50 is stitched to the upper).  

Regarding Claim 13, Chen discloses a method of claim 1, wherein stitching the bottom to at least one selected from the group of the upper and the footbed comprises stitching the bottom to the footbed (as seen in Fig.3, 50 is stitched to the footbed via the upper).  

Regarding Claim 14, Chen discloses a method of claim 1, wherein stitching the bottom to at least one selected from the group of the upper and the footbed comprises stitching the bottom to both the upper and the footbed (as seen in Fig.3, 50 is stitched to both the upper and the footbed).

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2004/0187352) and Marvin (US 2014/0283410), in view of Hsieh (DE 202013102601 U1).
Regarding Claim 5, Chen and Marvin disclose the invention substantially as claimed above. Chen does not disclose forming one or more eyelets in at least the outer layer of the lateral side before attaching the inner layer of the lateral side to the outer layer of the lateral side. However, Hsieh teaches a shoe having an outer layer (20) and an inner layer (10), and forming one or more eyelets (i.e. apertures seen in Fig.1, 304) in at least the outer layer (20) of the lateral side before attaching the inner layer of the lateral side to the outer layer of the lateral side (as seen in Fig.1-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the outer layer of Chen with eyelets, as taught by Hsieh, in order to provide a shoe upper with eyelets that receive a shoe lace, allowing a user to securely fasten the shoe to their foot, so it does not fall off during use.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732